DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This application has been amended in order to correct a typographical error.  Claim 13, line 2 misspells the word “wrap” as “warp”.
The application has been amended as follows: 
13. (Currently Amended ) A method for configuring a wrap plug utilizing an attenuation adjustment tool, the method comprising: 
responsive to receiving a desired attenuation level for the wrap plug, sending, by one or more processors, a test signal through the wrap plug; 
measuring, by one or more processors, a current attenuation level for the wrap plug based on the test signal; 
responsive to determining the current attenuation level does not match the desired attenuation level, performing, by one or more processors, an adjustment to the wrap plug, wherein an adjustment arm on the attenuation adjustment tool engages a mechanism on the wrap plug to alter a shape of a signal cable in the wrap plug.

Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose or reasonably suggest an apparatus for a wrap plug attenuation adjustment tool and a method for configuring a wrap plug utilizing an attenuation adjustment tool, the apparatus/method comprising: a body with an adjustment arm positioned at a first side of the body, wherein an actuator is configured to extend and retract the adjustment arm, an input port and an output port positioned at the first side of the body, wherein an input prong and an output prong of a wrap plug are each respectively insertable into the input port and the output port and the adjustment arm configurable to engage with a mechanism on the wrap plug, wherein the mechanism is configurable to alter a shape of a signal cable in the wrap plug in addition to the accompanying features of the independent claims.  
Close prior arts of record are U.S. Patent 8,041,178 to Lu et al, U.S. Patent 6,941,071 to Demsky and U.S. Patent 5,367,159 to Schofield et al.  Lu, Demsky and Schofield all teach U-shaped loop back testers/plugs  for adjusting attenuation.  But Lu, Demsky and Schofield fail to teach an adjustable arm that extends and retracts the alter the shape of a signal cable in order to adjust the attenuation.
Two other close prior arts of record are U.S. Patent Application Publication 2006/028-421 to Tanaka et al and U.S. Patent 7,212,721 to Imia et al.  Tanaka and Imia both teach variable attenuators but both fail to teach a  tool for adjusting the attenuation of the device or the method using the tool as claimed by Applicant.
Another close prior art of record is U.S. Patent Application Publication 2004/0126081 to Hong et al.  Hong teaches a variable optical attenuator.  Hong further teaches the attenuator to be adjusted by a MEMs arm.  But Hong fails to teach the arm to alter the shape of a cable in order to adjust the attenuation as desired.   
Therefore, claims 1-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  None of the documents cited by the Examiner discloses or reasonably suggests the allowable subject matter discussed above.
Reference A is the printed publication of the current application.  Reference B is a patented case from the same assignee, pertaining to similar subject matter.  References C-H have been discussed in the Reasons for Allowance section in this Office action.
The documents submitted by applicant in the Information Disclosure Statement have been considered and made of record.  Note attached copy of form PTO-1449.  None of the references submitted by Applicant discloses or reasonably suggest the allowable subject matter discussed above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINA M WONG whose telephone number is (571)272-2352. The examiner can normally be reached M-F 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TINA M WONG/Primary Examiner, Art Unit 2874